DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group A, claims 1-10 and the Species of claim 10 in the reply filed on 3/5/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/5/2021.
Applicant’s request for possible rejoinder of the method claims at a later date has been noted and will be revisited at the appropriate time.

Information Disclosure Statement
	The information disclosure statement dated 1/9/2020 has been received and considered.

Specification
The specification is objected to as the section headings should be included.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 

(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 7, “further inflow” should be --further inflow control device-- to maintain consistency with the “an inflow control device” recited in line 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites that the water supply is controlled by “an inflow control device”.  It is unclear if this is intending to refer back to the water that is controlled by “an inflow control device” in line 4 of claim 1 or not.
Claims 7-8 are rejected due to their dependency on claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gogarty et al. (U.S. 3,307,567).
Gogarty discloses a method of starting up flow of viscous oil in a pipeline, wherein the pipeline has an inlet (near the oil tank in fig. 4) and an outlet (near the refinery in fig. 4) and wherein the viscous oil is initially stationary within the pipeline (before oil is flowing), the method comprising: supplying water (col. 1, ll. 13-16 and col. 3, ll. 3-13) to a first section (such as at 13 in the middle or on the right in fig. 4) of the pipeline through an inflow control device (the pump P); initiating a flow of viscous oil within the first section towards the outlet by pressurising said water (as the water is injected); supplying water to a second section of the pipeline (such as at 13 on the left or the middle in fig. 4) through a further inflow wherein the first section is closer to the outlet of the pipeline than the second section (fig. 4); and initiating a flow of viscous oil within the second section towards the outlet by pressurising said water (as the water is injected, see col. 3, ll. 3-30).
Regarding claim 6, Gogarty further discloses wherein the supplying of water is controlled with an inflow control device (pumps P).
Regarding claim 9, Gogarty further discloses wherein said flow of viscous oil is laminar flow (as the oil flows through a circular conduit, best shown in fig. 1).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4 and 6-10, claims 6-8 as far as they are definite, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kane (U.S. 3,425,429) in view of Gogarty et al.
Kane discloses a method of starting up flow of viscous oil in a pipeline (22), wherein the pipeline has an inlet (by the crude oil source) and an outlet (by 52) and wherein the viscous oil is initially stationary within the pipeline (before the oil begins to flow), the method comprising: supplying water (including from the water source at 28) to a first section of the pipeline through an inflow control device (valve 50); initiating a flow of viscous oil within the first section towards the outlet by pressurising said water (when the pressurized water solution is injected into the pipe 22, this will at least assist in moving the flow of oil).
Kane does not appear to disclose supplying water to a second section of the pipeline through a further inflow wherein the first section is closer to the outlet of the pipeline than the second section; and initiating a flow of viscous oil within the second section towards the outlet by pressurising said water.
Gogarty teaches it was known in the art to inject water into an oil pipeline at numerous locations (see fig. 4 and the numerous locations at 13 where water is injected into the pipeline 12, see also col. 3, ll. 3-30).

Regarding claim 2, Kane as modified further discloses wherein said viscous oil is initially in an oil- continuous phase and wherein the method further comprises flipping the phase in the first section to water-continuous by the step of supplying water (col. 2, ll. 72 – col. 3, ll. 1).
Regarding claim 3, Kane as modified further discloses flipping the phase in the second section to water-continuous by the step of supplying water after flipping the phase in the first section to water continuous (the phase flipping as described by Kane in col. 2, ll. 72 – col. 3, ll. 1 as applied to the additional injection site(s) as taught by Gogarty above).
Regarding claim 4, Kane as modified further discloses reducing the amount of water supplied to the first or second section after initiating the flow of viscous oil (col. 3, ll. 19-22).
Regarding claim 6, Kane as modified further discloses wherein the supplying of water is controlled with an inflow control device (valve 50).
Regarding claim 7, Kane as modified discloses the claimed invention but does not appear to disclose the valve being an autonomous valve.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve of Kane such that the valve is an autonomous valve, since automating a manual activity has been held to be within the level of ordinary skill in the art.  See MPEP2144.04.  The motivation for doing so would be to have the valve controlled by software and controller logic instead of a user having to monitor and control the valve as desired.

Regarding claim 9, Kane as modified further discloses wherein said flow of viscous oil is laminar flow (as the fluid flow is along a straight pipeline).
In the event that applicant is not convinced that the fluid flow is laminar, Gogarty teaches an oil flow pipeline that is circular and would provide for laminar flow (see figs 1-3 and pipe 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Kane by having laminar flow through the pipeline such as by a circular pipe as taught by Gogarty in order to more efficiently move the fluid through the pipeline as turbulence can lead to reduced fluid flow.
Regarding claim 10, Kane as modified further discloses wherein water is supplied through a conduit parallel to the pipeline and wherein the water flows in a direction opposite to said flow of viscous oil (multiple injection points taught by Gogarty above, see fig. 4, notice the water storage being in the central area and the lines leading to the three pumps, fluid running in the pipe leading to the pump on the left will be in a direction opposite to the flow of the oil which moves left to right in the figure).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753